NONPRECEDENTIAL DISPOSITION
                           To be cited only in accordance with 
                                    Fed. R. App. P. 32.1




              United States Court of Appeals
                                  For the Seventh Circuit
                                  Chicago, Illinois 60604

                                   Argued March 3, 2010
                                  Decided March 16, 2010

                                          Before

                          FRANK H. EASTERBROOK, Chief Judge

                             DANIEL A. MANION, Circuit Judge                     

                             TERENCE T. EVANS, Circuit Judge

No. 09‐2937

UNITED STATES OF AMERICA,                          Appeal from the United States District
     Plaintiff‐Appellee,                           Court for the Southern District of Indiana,
                                                   Indianapolis Division.
       v.
                                                   No. 1:08 CR 00136‐001
JIMMY ALEXANDER,
     Defendant‐Appellant.                          David F. Hamilton, Judge.



                                          ORDER

        Jimmy Alexander pleaded guilty to defrauding the Federal Emergency Management
Agency (FEMA) out of thousands of dollars in emergency aid intended for victims of
Hurricane Katrina.  The district court sentenced him to 57 months’ imprisonment, nearly
twice the high end of his guidelines range. The judge explained that he imposed an above‐
range sentence in part because he believed the guidelines understated the seriousness of the
crime.  Alexander appeals, contending that rejecting the guidelines based on a “policy
disagreement” was error.  He also contends that his sentence is unreasonably high.
No. 09‐2937                                                                                Page 2


        Alexander was the least of FEMA’s concerns when it established Katrina Relief, a
program to administer emergency aid to Gulf Coast residents whose homes were damaged
or destroyed by Hurricane Katrina.  Alexander was not a resident of the Gulf Coast, let
alone the head of a household there.  He lived in Indianapolis, some 800 miles safely away
from the flood zone, and the record suggests that’s where he was on August 29, 2005, the
day the hurricane hit Louisiana.  This, however, did not dissuade him from filing an
application for emergency aid with Katrina Relief.  In his application and in subsequent
requests, he stated that his primary residence in New Orleans was damaged in the storm,
and that he intended to avail himself of the full menu of relief options‐‐expedited housing
assistance, expedited rental assistance, and personal property assistance.  A record check
later revealed that the property identified on his application belonged to his mother. 
Alexander hatched the scheme with his girlfriend, also a resident of Indiana, and together,
between September 2005 and December 2006, they squeezed FEMA for $22,450.01 in relief
money‐‐all from the comfort of Indianapolis.

        Alexander pleaded guilty to conspiring to steal public monies, see 18 U.S.C. § 371,
and the district court proceeded at sentencing to calculate his guidelines range.  To his base
offense level of six, see U.S.S.G. § 2B1.1(a)(2), the court added six additional levels:  four for
the amount stolen, and two because his fraud involved the theft of money intended for
disaster relief.  Because Alexander quickly admitted his guilt, the court subtracted two
levels under § 3E1.1, bringing his total offense level to 10.  The court then turned to his
criminal history, which, it noted, was “extraordinary” for a man under 40.  Since turning 18
two decades earlier, Alexander accumulated 26 criminal history points, twice the number
needed to put him in category VI at the top of the chart.  Alexander’s offenses span a range
of criminal conduct:  three convictions involving theft and receipt of stolen goods; five
convictions relating to controlled substances; two convictions for resisting law enforcement;
and a battery conviction for shooting someone in the neck.  Alexander’s offense level and
criminal history category yielded an imprisonment range of 24 to 30 months, and it was
within that range that both Alexander and the government urged the court to impose a
sentence.  But the district judge had other ideas.

        After considering the factors set forth in 18 U.S.C. § 3553(a), the judge concluded that
an above‐range sentence was necessary because the guidelines enhancements for
emergency‐relief fraud failed to reflect the seriousness of Alexander’s crime.  The judge
described the crime as “the lowest of the low.”  Alexander, the judge explained, set out to
profit from “the most generous instincts of American life.”  Worse yet, he and those guilty
of similar crimes might well frustrate the distribution of emergency aid in the future, since a
hesitant relief program is more likely to be an ineffectual one.  The judge continued:  “I said
before in another case [United States v. King, No. 07 CR 16 (S.D. Ind. filed Jan. 30, 2007)]
No. 09‐2937                                                                                 Page 3


involving theft of Katrina funds that what was required was swift, severe and visible
punishment.”  As additional support for the sentence, he noted that Alexander’s criminal‐
history category failed to represent adequately his criminal record.  To have amassed 26
criminal history points in twenty years, the judge noted, Alexander must have been
“committing crimes whenever [he was] not in prison as an adult.”  The ultimate sentence
imposed, 57 months, was just 3 months shy of the statutory maximum.

        Alexander’s argument on appeal is somewhat elusive.  He contends that the district
court unreasonably based its above‐range sentence on a categorical disagreement with the
guidelines governing fraud rather than the specific characteristics of Alexander’s crime.  In
his opening brief he characterizes this argument as a substantive challenge‐‐a claim that a
general policy disagreement with the penal theories embodied in the guidelines does not
justify a sentence substantially above the range.  But in his reply brief he recasts the
argument as a procedural challenge.  He argues there that it is an open question whether the
district court had the authority, under Kimbrough v. United States, 552, U.S. 85 (2007), and its
progeny, to categorically reject the fraud guidelines in the first place. 

        Whatever its label, the argument fails: after Kimbrough, a sentencing judge is no
longer bound by the penal theories that inform the guidelines, and may substitute a theory
of his own if doing so would advance the aims of the § 3553(a) sentencing factors.  See Spears
v. United States, 129 S. Ct. 840, 843‐44 (2009); Kimbrough, 552, U.S. at 101‐02; Rita v. United
States, 551 U.S. 338, 351 (2007); United States v. Aguilar‐Huerta, 576 F.3d 365, 366‐67 (7th Cir.
2009); United States v. Herrera‐Zuniga, 571 F.3d 568, 585 (6th Cir. 2009); see also United States v.
Cavera, 550 F.3d 180, 194‐95 (2nd Cir. 2008); United States v. Tankersley, 537 F.3d 1100, 1114
n.12 (9th Cir. 2008).  In this case, after calculating the guidelines range and considering the
sentencing factors, the district judge was not persuaded that the advisory range reflected the
gravity of the crime.  In other words, the judge consulted the guidelines before determining
that a higher sentence would better advance the objectives of the sentencing
factors—precisely the approach prescribed by the Supreme Court.  See Rita, 551 U.S. at 351;
United States v. Kirkpatrick, 589 F.3d 414, 416 (7th Cir. 2009).

        Alexander also argues that his above‐range sentence risks creating unwarranted
disparities among defendants who have been convicted of similar conduct.  For support, he
cites two Fifth Circuit cases in which defendants received lighter sentences for similar
Katrina‐fraud conduct.  See United States v. Conroy, 567 F.3d 174 (5th Cir. 2009); United States
v. Taylor, 582 F.3d 558 (5th Cir. 2009).  It is true that sentencing judges should strive for
uniformity among similarly situated defendants.  18 U.S.C. § 3553(a)(6); United States v.
Bartlett, 567 F.3d 901, 908 (7th Cir. 2009).  But for a disparity to be “unwarranted,” the
sample of defendants must include not only those who have been found guilty of similar
No. 09‐2937                                                                                Page 4


conduct but also those with similar records. 18 U.S.C. § 3553(a)(6); United States v. Schmitt,
495 F.3d 860, 862 (7th Cir. 2007).  What Alexander is missing is evidence that defendants
with comparable criminal records who steal relief money tend to receive more favorable
sentences.  In this case, Alexander’s criminal history was, in the words of the district judge,
“extraordinary”; not even Category VI, he observed, came close to expressing the depth and
breadth of his record.  We agree.  Accordingly, an above‐range sentence was reasonable.  See
United States v. Groves, 559 F.3d 637, 642‐43 (7th Cir. 2009);  United States v. Jackson, 547 F.3d
786, 794 (7th Cir. 2008).

        Alexander also tries to distinguish his situation from United States v. King, 506 F.3d
532, 536‐37 (7th Cir. 2007), an Anders case the government contends is on point.  The
defendant in King pleaded guilty to using false social security numbers to steal Katrina
relief funds and was sentenced to 105 months’ imprisonment, 34 months above the top of
the guidelines range.  King, 506 F.3d at 534.  In granting appellate counsel’s motion to
withdraw, we conclude that a challenge to the defendant’s above‐range sentence would be
frivolous.  Alexander points out that the fraud at issue in King was far more elaborate than
his, and that while the net sentence in King was higher than the one he received, the
percentage increase over the guidelines range was smaller.  While these distinctions are
notable, King still supports the government’s position, if only because the reasons supplied
by the district court for imposing an above‐range sentence‐‐the failure of the guidelines to
reflect both the defendant’s criminal history and the reprehensible nature of his crime‐‐
largely tracked those supplied here.

       For these reasons, the judgment of the district court is AFFIRMED.